DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Pre-Appeal brief
In view of the Pre-appeal brief filed on 04/04/2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5, 7-8, 10 and 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over OYAMA, JP 2002-271058, in view of YAMAMOTO, US 2011/0228497.
Regarding claim 1, OYAMA discloses; a method of producing a semiconductor module arrangement, the method comprising: 							providing a first subassembly (Fig. 3; PCB 2) having a number N1 of first adjustment openings (Fig. 3; openings on PCB 2 for support portions 42, 43), a second subassembly (Fig. 3; PCB 2´) having a number N2 of second adjustment openings (Fig. 3; openings on PCB 2´ for support portions 42´, 43´) and a third subassembly (Fig. 3; base plate 400) having a plurality of adjustment pins (Fig. 3; support portions 42, 43, 42´, 43´ are connected to each other through base plate 400) which are fixedly connected to one another, a first set of the plurality of adjustment pins (Fig. 3; 42, 43 extending from top of 400) extending beyond a top surface of the third assembly, a second set of the plurality of adjustment pins (Fig. 3; 42´, 43´ extending from bottom of 400) extending beyond a bottom surface of the third assembly, the first subassembly, the second subassembly and the third subassembly being independent of one another and not connected to one another (Fig.3; PCB 2, 2´ and base plate 400, respectively, are considered independent and not connected to one another before being assembled into a circuit device as disclosed); and 								arranging the first subassembly, the second subassembly and the third subassembly relative to one another in such a way that each of the first set of the plurality of adjustment pins engages (Fig. 3; support portions 42, 43 engages into openings on PCB 2) into one of the first adjustment openings and each of the second set of the plurality of adjustment pins engages (Fig. 3; support portions 42´, 43´ engages into openings on PCB 2´)  into one of the second adjustment openings, wherein: 												each pin of the first set of the plurality of adjustment pins is vertically aligned (Fig. 3; 42, 42´ and 43, 43´ are vertically aligned with each other) with a corresponding pin of the second set of the plurality of adjustment pins to form a pair of vertically aligned adjustment pins. 										OYAMA substantially discloses the invention of an electronic circuit device of high density with a base plate has columns erected perpendicularly to both side from the metal aluminum die casting base plate but is silent about the third subassembly is electrically insulating. However YAMAMOTO teaches the upper casing 40, and the lower casing 60 is formed of an insulating resin by injection molding (Fig. 3-5; 40, 60 and [0028]). 												It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify OYAMA by providing the third subassembly is electrically insulating, as taught by YAMAMOTO, to provide electrical insulation property for the third subassembly.
 
Regarding claim 2, OYAMA discloses; the third subassembly has a number N1 ≥ 1 of first adjustment pins (Fig. 3; 42, 43 are > 1 ); 							the first subassembly has a number N1 of first adjustment openings into which in each case a different one of the first adjustment pins engages (Fig. 3; support portions 42, 43 engages into different openings on PCB 2); 							the third subassembly has a number N2≥ 1 of second adjustment pins (Fig. 3; 42´, 43´ are > 1 ); 											the second subassembly has a number N2 of second adjustment openings into which in each case a different one of the second adjustment pins engages (Fig. 3; support portions 42´, 43´ engages into different openings on PCB 2´); and 			a totality of the N1 first adjustment pins and the N2 second adjustment pins forms a total quantity of adjustment pins in the plurality which are fixedly connected to one another (Fig. 3; 42, 43, 42´, 43´ are connected to each other through base plate 400).
Regarding claim 3, OYAMA discloses; the first subassembly, the second subassembly and the third subassembly are arranged relative to one another in such a way that each of the N1 first adjustment pins engages (Fig. 3; support portions 42, 43 engages into different openings on PCB 2) into a different one of the N1 first adjustment openings, and wherein each of the N2 second adjustment pins engages (Fig. 3; support portions 42´, 43´ engages into different openings on PCB 2´) into a different one of the N2 second adjustment openings.
Regarding claim 5, OYAMA discloses; the third subassembly has a main body (Fig. 3; main plate 41); the first adjustment pins extend away (Fig. 3; 42, 43 extending from top of main plate 41) from the main body in a first direction; and the second adjustment pins extend away (Fig. 3; 42´, 43´ extending from bottom of main plate 41) from the main body in a second direction opposite to the first direction.
Regarding claim 7, OYAMA discloses; screwing the third subassembly to the first subassembly by first screws (Fig. 4 and ¶ 0022; screw 7); and screwing the third subassembly to the second subassembly by second screws (Fig. 4, 5 and ¶ 0022; screw 7).
Regarding claim 8, OYAMA discloses; the first subassembly, the second subassembly and the third subassembly are in each case a different one of the following subassemblies I to V: (I) a base plate (Fig. 3; base plate 400); (II) a housing; (III) a housing cover; (IV) a heat sink; and (V) a printed circuit board (Fig. 3; 2 and 2´ are different PCB).
Regarding claim 10, OYAMA discloses; the third subassembly is integrally formed and is composed of a uniform, homogeneous material (Fig. 3 and ¶ 0020; base plate formed with aluminum die casting). 
Regarding claim 14, OYAMA discloses; all of the adjustment pins (Fig. 3; support portions 42, 43, 42´, 43´ are column) in the plurality are devoid of a thread.
Regarding claims 15, OYAMA discloses; the plurality of adjustment pins constitutes an integral constituent part (Fig. 3 and ¶ 0020; base plate with column formed with aluminum die casting) of the third subassembly prior to the subassemblies being connected to one another.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over OYAMA, JP 2002-271058 in view of YAMAMOTO, US 2011/0228497, as applied to claims 1-3, 5, 7-8, 10 and 14-15 above, and further in view of Bixler, US 2008/0096433.
Regarding claim 4, OYAMA substantially discloses the invention of an electronic circuit device of high density with a base plate has columns erected perpendicularly to both side from the base plate but is silent about one, several or each of the N1 first adjustment pins is a blade pin; and/or one, several or each of the N2 second adjustment pins is a blade pin. However Bixler teaches that through-hole receptacles formed in the backplane housing floor for receiving the ground blade pins (Fig. 1; 34) of the ground shields.												It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify OYAMA by providing one, several or each of the N1 first adjustment pins is a blade pin; and/or one, several or each of the N2 second adjustment pins is a blade pin, as taught by Bixler, to provide an improved differential pair connector that includes means for significantly reducing crosstalk between differential pair channels easy to assemble construction which is of reasonably low cost (¶ 0009).

Claims 6, 11 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over OYAMA, JP 2002-271058 in view of YAMAMOTO, US 2011/0228497, as applied to claims 1-3, 5, 7-8, 10 and 14-15 above, and further in view of Soyano, US 2009/0096081.

Regarding claims 6, 11 and 16, OYAMA substantially discloses the invention of an electronic circuit device of high density with a base plate has columns erected perpendicularly to both side from the base plate but is silent about the main body is an annular plastic frame of a housing in which a semiconductor chip is arranged in claim 6,  the uniform, homogeneous material is a plastic or a molding compound in claim 11 and the plurality of adjustment pins is plastic molded to a sidewall of the third subassembly in claim 16.									 		However Soyano teaches that the main body is an annular plastic frame (Fig. 1; resin housing 40) of a housing in which a semiconductor chip is arranged (Fig. 1; 30, 31) and the plurality of adjustment pins (Fig. 4; positioning pins 108 are on the external frames of the semiconductor device) is plastic molded to a sidewall of the third subassembly.											It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify OYAMA by providing the main body is an annular plastic frame of a housing in which a semiconductor chip is arranged in claim 6, the uniform, homogeneous material is a plastic or a molding compound in claim 11 and the plurality of adjustment pins is plastic molded to a sidewall of the third subassembly in claim 16, as taught by Soyano, to provide a semiconductor device that allows simultaneous positioning of a plurality of control boards having different areas together and simultaneous positioning of a plurality of control boards and a resin housing cover together (¶ 0012).

Claims 9 and 12-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over OYAMA, JP 2002-271058 in view of YAMAMOTO, US 2011/0228497, as applied to claims 1-3, 5, 7-8, 10 and 14-15 above, and further in view of Hartke, US 6801431.

Regarding claim 9, OYAMA substantially discloses the invention of an electronic circuit device of high density with a base plate has columns erected perpendicularly to both side from the base plate and connected with circuit boards but is silent about cohesively connecting the base plate to a circuit mount; cohesively connecting the circuit mount to a semiconductor chip; and arranging the semiconductor chip on a face of the circuit mount which is averted from the base plate.						Regarding claim 12, OYAMA discloses; the second subassembly (Fig. 3; PCB 2´) is a printed circuit board.											OYAMA substantially discloses the invention of an electronic circuit device of high density with a base plate has columns erected perpendicularly to both side from the base plate and connected with circuit boards but is silent about the first subassembly is a base plate cohesively connected to a circuit mount; the circuit mount is cohesively connected to a semiconductor chip which is arranged on a face of the circuit mount which is averted from the base plate.							Regarding claim 13, OYAMA substantially discloses the invention of an electronic circuit device of high density with a base plate has columns erected perpendicularly to both side from the base plate and connected with circuit boards but is silent about providing a heat sink having a number N1 of further adjustment openings; and engaging a different one of the adjustment pins into respective ones of the further adjustment openings of the heat sink.											However Hartke shows that substrate with socket and microprocessor (Fig. 1; 124) attached to a main board (Fig. 1; 134) and heatsink secured with base through guide pin (Fig. 1; 100, 116).										It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify OYAMA by providing cohesively connecting the base plate to a circuit mount; cohesively connecting the circuit mount to a semiconductor chip; and arranging the semiconductor chip on a face of the circuit mount which is averted from the base plate in claim 9, the first subassembly is a base plate cohesively connected to a circuit mount; the circuit mount is cohesively connected to a semiconductor chip which is arranged on a face of the circuit mount which is averted from the base plate in claim 12 and providing a heat sink having a number N1 of further adjustment openings; and engaging a different one of the adjustment pins into respective ones of the further adjustment openings of the heat sink in claim 13, as taught by Hartke, so that providing easy to assemble construction which is of reasonably low cost (Col. 69; Ln. 32-33).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding applicant’s argument about independent claim 1, that Burgyan is non-analogous art, however a new 103 rejection, OYAMA, in view of YAMAMOTO has been applied, please see the rejection above.
Note, Final rejection has been applied for amendment filed on 08/19/2021.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 						Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AZM A PARVEZ/Examiner, Art Unit 3729                                                                                                                                                                                                        

/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729